Citation Nr: 1818760	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for right lower extremity varicose veins.

2.  Entitlement to a disability rating higher than 40 percent for left lower extremity varicose veins.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a heart disability, claimed as ischemic heart disease, to include as due to in-service exposure to herbicide agents.


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1961 to January 1966 and from December 1966 to April 1984, to include service in the Republic of Vietnam during the Vietnam War.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In his June 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In a July 2017 letter, he was notified of the date, time, and location of the scheduled hearing.  The Veteran did not appear at the hearing, and has not provided good cause for his failure to appear or attempted to reschedule the hearing.  As such, the hearing request is deemed withdrawn.

In the August 2013 rating decision on appeal, the RO assigned 10 percent ratings for varicose veins in each of the Veteran's lower extremities.  During the pendency of the appeal, the RO increased each lower extremity rating to 40 percent in an October 2014 rating decision.  The Veteran has not indicated he is satisfied with the ratings assigned, and, as such, his claim remains in appellate status. 

The Veteran previously submitted a claim of entitlement to service connection for a right ankle disability which was denied in a July 2002 rating decision on the basis, in pertinent part, that the Veteran did not have a right ankle disability.  The July 2002 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b) (2017).  In connection with the Veteran's claim to reopen, medical records have been associated with the record which show he reported bilateral ankle pain in March 2009.  On this basis, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's previously denied claim.  See 38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In addition, where the evidence indicates that a service-connected disability has worsened since the last VA examination, and that examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A  (d) (West 2015); 38 C.F.R. § 3.159(c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Increased ratings for bilateral lower extremity varicose veins

The Veteran is currently in receipt of 40 percent ratings for varicose veins in each leg throughout the period of the claim.  These ratings were assigned under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7120, on the basis of June 2012 VA examination findings.  The Board notes, in pertinent part, that the examiner indicated the Veteran did not suffer from "constant pain at rest" at the time of the examination.

A review of the record shows a Disability Benefits Questionnaire (DBQ) assessing the severity of the Veteran's varicose veins was completed in July 2014.  Unfortunately, it appears only the first and last pages of the DBQ were scanned into the record.  On the first page, the examiner indicated the Veteran suffered from constant pain at rest, and on the last page, he stated the Veteran's condition caused severe pain, edema, and weakness, resulting in an inability to stand or walk for prolonged periods of time.

Under these circumstances, the Board finds a worsening of the Veteran's symptoms since the June 2012 examination is indicated by the available pages of the July 2014 DBQ.  As such, the Board finds a remand is warranted in order for attempts to be made to associate the entire July 2014 DBQ, and any other outstanding evidence, with the record, and to afford the Veteran a contemporaneous VA examination to assess the current severity of his condition.

Service connection for a right ankle disability

The Veteran's service treatment records (STRs) show he suffered a sprained right ankle in June 1963.  In an August 2001 statement, he asserted he had pain and arthritis in his ankles.  A March 2009 treatment note shows the Veteran complained of bilateral ankle pain.

Upon a review of the record, the Board notes there is some confusion as to whether the Veteran intended to initiate a claim for service connection for a right ankle disability.  In this regard, while the Veteran asserted in a September 2012 statement that he did not have any problems with his right ankle, he subsequently perfected an appeal of the August 2013 rating decision on appeal, which denied service connection for a right ankle disability.

Under these circumstances, the Board finds a remand is warranted for a VA examination pursuant to McLendon, in order to identify any present right ankle disability and to assess any such disability's etiology.

Service connection for a heart disability

The Veteran has asserted a claim for entitlement to service connection for ischemic heart disease.  The record shows he served in the Republic of Vietnam during the Vietnam War.  Consequently, in-service exposure to herbicide agents is conceded, and, if diagnosed, ischemic heart disease would be subject to presumptive service connection.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).

The Board has carefully reviewed the Veteran's medical records.  The Veteran's STRs are absent of complaints, symptoms, or diagnoses related to the heart.  A May 2000 electrocardiogram (ECG) was noted to be "abnormal."  May 2008 ECG results included, in pertinent part, a finding that "Septal and lateral ST-T changes may be due to myocardial ischemia."  July 2014 records include a diagnosis of transient ischemic attack, or "mini-stroke."  However, there is no indication this diagnosis was related to the Veteran's heart.  A June 2017 treatment note alluded to a history of congestive heart failure and chronic atrial fibrillation, but after a thorough review, the Board has been unable to locate any diagnosis or treatment related to these conditions in the Veteran's records.

Based on the foregoing, it is unclear whether the Veteran has had ischemic heart disease or any other diagnosable heart disability during the period of the claim.  To date, the Veteran has not been afforded any VA heart examination.  As such, the Board finds a remand is warranted in order to afford the Veteran a VA examination to address the nature and etiology of any present heart disability or disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include all pages of the July 2014 varicose veins Disability Benefits Questionnaire and any other outstanding documents not previously associated with the record.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the current severity of his service-connected bilateral lower extremity varicose veins.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The AOJ should ensure that the examination report includes all findings required for rating purposes.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Following completion of step 1, above, afford the Veteran a VA examination to determine the nature and etiology of any right ankle disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should identify all right ankle disabilities present during the period of the claim.

Then, with respect to each identified right ankle disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Following completion of step 1, above, afford the Veteran a VA examination to determine the nature and etiology of all heart disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should identify all heart disabilities present during the period of the claim.

The examiner should specifically confirm or rule out ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

Then, with respect to each identified heart disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service, to include presumed in-service exposure to herbicide agents.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Undertake any other development determined to be warranted.

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




